                                           Case 8:19-cv-00709-PSG-ADS Document 43 Filed 11/12/19 Page 1 of 32 Page ID #:802



                                            1   MCDERMOTT WILL & EMERY LLP
                                                WILLIAM P. DONOVAN, JR. (SBN 155881)
                                            2   wdonovan@mwe.com
                                                KATE M. HAMMOND (SBN 293433)
                                            3   khammond@mwe.com
                                                BRETT MEYERHOFF (SBN 323041)
                                            4   bmeyerhoff@mwe.com
                                                2049 Century Park East, Suite 3200
                                            5   Los Angeles, CA 90067-3206
                                                Telephone: +1 310 277 4110
                                            6   Facsimile: +1 310 277 4730
                                            7   Attorneys for Defendants
                                                CIGNA HEALTH AND LIFE INSURANCE
                                            8   COMPANY; CIGNA BEHAVIORAL HEALTH,
                                                INC.
                                            9
                                                                     UNITED STATES DISTRICT COURT
                                           10                       CENTRAL DISTRICT OF CALIFORNIA
                                                                          SOUTHERN DIVISION
                                           11
MCDERMOTT WILL & EMERY LLP




                                                BRISTOL SL HOLDINGS, INC., a        )        CASE NO. 8:19-cv-00709-AG-ADS
                                           12   California corporation, in its capacity as
                                                                                    )
                        ATTORNEYS AT LAW




                                                the assignee for SURE HAVEN, INC., a         DEFENDANTS CIGNA HEALTH
                          LOS ANGELES




                                                                                    )
                                           13   California corporation,             )        AND LIFE INSURANCE
                                                                                    )        COMPANY AND CIGNA
                                           14                     Plaintiff,        )        BEHAVIORAL HEALTH, INC.’S
                                                                                    )        NOTICE OF MOTION AND
                                           15          v.                                    MOTION TO DISMISS
                                                                                    )        PLAINTIFF’S FIRST AMENDED
                                           16   CIGNA HEALTH AND LIFE               )        COMPLAINT; MEMORANDUM
                                                INSURANCE COMPANY, a Connecticut )           OF POINTS AND AUTHORITIES
                                           17   corporation; CIGNA BEHAVIORAL       )
                                                HEALTH, INC., a Connecticut         )        Date:     December 30, 2019
                                           18   corporation; and DOES 1 through 10, )        Time:     10:00 am
                                                inclusive,                          )        Judge:    Hon. Andrew J. Guilford
                                           19                                       )        Dept:     10D
                                                                  Defendants.       )
                                           20
                                           21
                                           22
                                           23
                                           24
                                           25
                                           26
                                           27
                                           28

                                                                                             DEFENDANTS' MOTION TO DISMISS THE FAC
                                                                                                      CASE NO. 8:19-CV-00709-AG-ADS
                                            Case 8:19-cv-00709-PSG-ADS Document 43 Filed 11/12/19 Page 2 of 32 Page ID #:803



                                             1                                             TABLE OF CONTENTS
                                             2                                                                                                                           Page
                                             3   I.     INTRODUCTION .............................................................................................. 1
                                             4   II.    RELEVANT FACTUAL BACKGROUND ....................................................... 1
                                             5   III.   THE COURT SHOULD DISMISS BRISTOL’S CLAIMS UNDER RULE
                                                        12(B)(6) .............................................................................................................. 3
                                             6
                                                        A.       Bristol Fails To State A Claim For Benefits Under ERISA Section
                                             7                   502(a)(1)(B) (COA 9) .............................................................................. 4
                                             8                   1.        Bristol Lacks Standing to Bring a Claim Under ERISA ............... 4
                                             9                   2.        Bristol Does Not Adequately Plead Its ERISA Claim for
                                                                           Benefits .......................................................................................... 5
                                            10
                                                        B.       Bristol’s Tort Claims Fail (COA 3-6, 8) .................................................. 6
                                            11
MCDERMOTT WILL & EMERY LLP




                                                                 1.        Bristol’s Tort Claims Are Barred By The Economic Loss Rule
                                            12                             (COA 3, 4, 5, 6, And 8) .................................................................. 7
                         ATTORNEYS AT LAW
                           LOS ANGELES




                                            13                   2.        Bristol Fails To Plead Its Fraud-Based Claims With Specificity
                                                                           (COA 4-6) ...................................................................................... 8
                                            14
                                                                 3.        Bristol’s Negligent Interference with Prospective Economic
                                            15                             Advantage Claim Fails (COA 8).................................................... 9
                                            16          C.       Bristol’s Oral Contract, Implied Contract, and Promissory Estoppel
                                                                 Claims Fail (COA 1-3) ........................................................................... 11
                                            17
                                                        D.       Bristol’s Written Contract Cause of Action Fails (COA 10) ................. 13
                                            18
                                                        E.       Bristol’s Breach Of The Implied Covenant Of Good Faith And Fair
                                            19                   Dealing Claim Fails (COA 11) ............................................................... 13
                                            20          F.       Bristol’s Unfair Competition Claim Fails (COA 7) ............................... 15
                                            21                   1.        Bristol as an Uninjured Assignee Lacks Standing to Bring a UCL
                                                                           Claim ............................................................................................ 15
                                            22
                                                                 2.        Bristol Fails to Allege Any Unlawful, Fraudulent, or Unfair
                                            23                             Conduct ........................................................................................ 16
                                            24                   3.        Bristol Does Not Allege An Appropriate Request for Equitable
                                                                           Relief ............................................................................................ 17
                                            25
                                                 IV.    BRISTOL’S COMPLAINT SHOULD BE DISMISSED UNDER RULE 12
                                            26          (B) WITH PREJUDICE ................................................................................... 19
                                            27   V.     THE COURT MAY DISMISS BRISTOL’S FAC UNDER RULE 12(E) AND
                                                        RULE 8 ............................................................................................................. 19
                                            28
                                                                                                               i
                                                                                                                       DEFENDANTS' MOTION TO DISMISS THE FAC
                                                                                                                                CASE NO. 8:19-CV-00709-AG-ADS
                                            Case 8:19-cv-00709-PSG-ADS Document 43 Filed 11/12/19 Page 3 of 32 Page ID #:804



                                             1   VI.   CONCLUSION ................................................................................................ 21
                                             2
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
                                            11
MCDERMOTT WILL & EMERY LLP




                                            12
                         ATTORNEYS AT LAW
                           LOS ANGELES




                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                                                                         ii
                                                                                                                DEFENDANTS' MOTION TO DISMISS THE FAC
                                                                                                                         CASE NO. 8:19-CV-00709-AG-ADS
                                            Case 8:19-cv-00709-PSG-ADS Document 43 Filed 11/12/19 Page 4 of 32 Page ID #:805



                                             1                                         TABLE OF AUTHORITIES
                                             2                                                                                                                Page(s)
                                             3   Federal Cases
                                             4   Alexsam Inc. v. Green Dot Corp.,
                                                    2017 WL 2468769 (C.D. Cal. June 5, 2017) ........................................................... 7
                                             5
                                                 Ashcroft v. Iqbal,
                                             6      556 U.S. 662 (2009)................................................................................................. 3
                                             7   Attygala v. Wells Fargo Bank N.A.,
                                                    2013 WL 12129400 (C.D. Cal. May 9, 2013) ......................................................... 9
                                             8
                                                 Baugh v. CBS, Inc.,
                                             9     828 F. Supp. 745 (N.D. Cal. 1993) ........................................................................ 18
                                            10   Bell Atl. Corp. v. Twombly,
                                                    550 U.S. 544 (2007)................................................................................................. 3
                                            11
MCDERMOTT WILL & EMERY LLP




                                                 Bristol SL Holdings, Inc. v. United Healthcare Services,
                                            12      Case No. 8:19-cv-00710-DOC (C.D. Cal. Oct. 7, 2019), ECF No. 62 ................... 5
                         ATTORNEYS AT LAW
                           LOS ANGELES




                                            13   Bush v. Mondelez Int’l, Inc.,
                                                   2016 WL 7324990 (N.D. Cal. Dec. 16, 2016) ...................................................... 17
                                            14
                                                 Cedars Sinai Med. Ctr. v. Mid-West Nat’l Life Ins. Co.,
                                            15     118 F. Supp. 2d 1002 (C.D. Cal. 2000) ................................................................. 12
                                            16   Destfino v. Kennedy,
                                                   2008 WL 4810770 (E.D. Cal. Nov. 3, 2008) .................................................. 19, 21
                                            17
                                                 Forest Ambulatory Surgical Assocs., L.P. v. United HealthCare Ins. Co.,
                                            18     2011 WL 2748724 (N.D. Cal. July 13, 2011) ......................................................... 5
                                            19   Freeman v. ABC Legal Servs., Inc.,
                                                    877 F. Supp. 2d 919, 924 (N.D. Cal. 2012)........................................................... 18
                                            20
                                                 Fumatex Inc. v. Tafford Uniforms LLC,
                                            21     2013 WL 12205632 (C.D. Cal. June 10, 2013) ................................................... 7, 8
                                            22   Gholizadeh v. Wells Fargo Bank,
                                                   2014 WL 6884004 (C.D. Cal. Dec. 3, 2014)......................................................... 14
                                            23
                                                 GlobeSpan, Inc. v. O’Neill,
                                            24      151 F. Supp. 2d 1229 (C.D. Cal. 2001) ................................................................. 17
                                            25   Griffin v. Green Tree Servicing, LLC,
                                                    2015 WL 10059081 (C.D. Cal. Oct. 1, 2015) ....................................................... 14
                                            26
                                                 Hadley v. Kellogg Sales Co.,
                                            27     243 F. Supp. 3d 1074 (N.D. Cal. 2017)................................................................. 17
                                            28
                                                                                                            iii
                                                                                                                     DEFENDANTS' MOTION TO DISMISS THE FAC
                                                                                                                              CASE NO. 8:19-CV-00709-AG-ADS
                                            Case 8:19-cv-00709-PSG-ADS Document 43 Filed 11/12/19 Page 5 of 32 Page ID #:806



                                             1   Hangarter v. Provident Life & Acc. Ins. Co.,
                                                   373 F.3d 998 (9th Cir. 2004) ................................................................................. 18
                                             2
                                                 Hatch v. Reliance Ins. Co.,
                                             3     758 F.2d 409 (9th Cir. 1985) ................................................................................. 19
                                             4   Johnson v. Buckley,
                                                    356 F.3d 1067 (9th Cir. 2004) ............................................................................... 19
                                             5
                                                 Kazenercom Too v. Turan Petroleum, Inc.,
                                             6     2009 WL 10679984 (C.D. Cal. June 9, 2009) ................................................. 19, 21
                                             7   Kearns v. Ford Motor Co.,
                                                   567 F.3d 1120 (9th Cir. 2009) ........................................................................... 8, 17
                                             8
                                                 Langan v. United Servs. Auto. Ass’n,
                                             9     69 F. Supp. 3d 965 (N.D. Cal. 2014) ..................................................................... 13
                                            10   Love v. The Mail on Sunday,
                                                   2006 WL 4046180 (C.D. Cal. Aug. 15, 2006) ...................................................... 14
                                            11
MCDERMOTT WILL & EMERY LLP




                                                 McHenry v. Renne,
                                            12     84 F.3d 1172 (9th Cir. 1996) ................................................................................. 20
                         ATTORNEYS AT LAW
                           LOS ANGELES




                                            13   Moss v. United States Secret Serv.,
                                                   572 F.3d 962 (9th Cir. 2009) ................................................................................... 3
                                            14
                                                 Mountain View Surgical Ctr. v. Cigna Health Corp.,
                                            15     2015 WL 519066 (C.D. Cal. Feb. 9, 2015) ........................................................... 11
                                            16   Neilson v. Union Bank of Cal., N.A.,
                                                    290 F. Supp. 2d 1101 (C.D. Cal. 2003) ................................................................... 8
                                            17
                                                 New Method Wellness, Inc. v. Cigna HealthCare of California, Inc.,
                                            18     2018 WL 5095268 (C.D. Cal. Mar. 19, 2018) ...................................................... 13
                                            19   Newson v. Countrywide Home Loans, Inc.,
                                                   2010 WL 4939795 (N.D. Cal. Nov. 30, 2010) ...................................................... 15
                                            20
                                                 Novak v. United States,
                                            21     795 F.3d 1012 (9th Cir. 2015) ............................................................................... 19
                                            22   Orange County Health Care Agency v. Doge,
                                                   2011 WL 13309067 (C.D. Cal. July 25, 2011) ..................................................... 10
                                            23
                                                 Pain Mgmt. Specialists v. Blue Shield of Cal. Life & Health Ins. Co.,
                                            24      2015 WL 546025 (C.D. Cal. Feb. 9, 2015) ........................................................... 11
                                            25   Palmer v. Stassinos,
                                                    348 F. Supp. 2d 1070 (N.D. Cal. 2004), 419 F. Supp. 2d 1151 (N.D. Cal. 2005) 18
                                            26
                                                 Rhynes v. Stryker Corp.
                                            27     2011 WL 2149095 (N.D. Cal. May 31, 2011)....................................................... 18
                                            28
                                                                                                          iv
                                                                                                                  DEFENDANTS' MOTION TO DISMISS THE FAC
                                                                                                                           CASE NO. 8:19-CV-00709-AG-ADS
                                            Case 8:19-cv-00709-PSG-ADS Document 43 Filed 11/12/19 Page 6 of 32 Page ID #:807



                                             1   Rosenfeld v. JPMorgan Chase Bank, N.A.,
                                                   732 F. Supp. 2d 952 (N.D. Cal. 2010)................................................................... 13
                                             2
                                                 Simi Surgical Ctr., Inc v. Connecticut Gen. Life Ins. Co.,
                                             3      2018 WL 6332285 (C.D. Cal. Jan. 4, 2018) ........................................................ 5, 6
                                             4   Simon v. Value Behavioral Health, Inc.,
                                                    208 F.3d 1073 (9th Cir. 2000) ................................................................................. 4
                                             5
                                                 Spinedex Physical Therapy USA Inc. v. United Healthcare of Arizona, Inc.,
                                             6      770 F.3d 1282 (9th Cir. 2014) ................................................................................. 4
                                             7   Svenson v. Google Inc.,
                                                    65 F. Supp. 3d 717 (N.D. Cal. 2014) ............................................................... 14, 15
                                             8
                                                 Tenet Healthsystem Desert, Inc. v. Fortis Ins. Co.,
                                             9      520 F. Supp. 2d 1184 (C.D. Cal. 2007) ............................................................. 9, 12
                                            10   TML Recovery, LLC v. Humana Inc.,
                                                   2019 WL 3208807 (C.D. Cal. March 4, 2019)...................................................... 12
                                            11
MCDERMOTT WILL & EMERY LLP




                                                 UMG Recordings, Inc. v. Global Eagle Entertainment, Inc.,
                                            12     117 F. Supp. 3d 1092 (C.D. Cal. 2015) ................................................. 7, 10, 11, 12
                         ATTORNEYS AT LAW
                           LOS ANGELES




                                            13   United Guar. Mortg. Indem. Co. v. Countrywide Financial Corp.,
                                                   660 F. Supp. 2d 1163 (C.D. Cal. 2009) ................................................................... 7
                                            14
                                                 United States ex rel. Lee v. Smithkline Beecham, Inc.,
                                            15     245 F.3d 1048 (9th Cir. 2001) ................................................................................. 9
                                            16   United States ex rel. Modglin v. DJO Global Inc.,
                                                   114 F. Supp. 3d 993 (C.D. Cal. 2015) ..................................................................... 3
                                            17
                                                 Winger v. City of Garden Grove,
                                            18     2013 WL 12377640 (C.D. Cal. Dec. 16, 2013)..................................................... 10
                                            19   YDM Mgmt. Co. v. Aetna Life Ins. Co.,
                                                   2016 WL 3751943 (C.D. Cal. July 13, 2016) ....................................................... 12
                                            20
                                                 Zamora v. Solar,
                                            21     2016 WL 3512439 (C.D. Cal. June 27, 2016) ....................................................... 14
                                            22   Zhang v. American Franchise Regional Ctr., LLC,
                                                   2016 WL 9149507 (C.D. Cal. Mar. 7, 2016) .......................................................... 8
                                            23
                                                 California Cases
                                            24
                                                 Amalgamated Transit Union, Local 1756, AFL-CIO v. Superior Court,
                                            25     46 Cal. 4th 993 (2009) ........................................................................................... 16
                                            26   Della Penna v. Toyota Motor Sales, U.S.A., Inc.,
                                                   11 Cal. 4th 376 (1995) ........................................................................................... 10
                                            27
                                                 Durell v. Sharp Healthcare,
                                            28     183 Cal. App. 4th 1350 (2010) .............................................................................. 17
                                                                                                            v
                                                                                                                   DEFENDANTS' MOTION TO DISMISS THE FAC
                                                                                                                            CASE NO. 8:19-CV-00709-AG-ADS
                                            Case 8:19-cv-00709-PSG-ADS Document 43 Filed 11/12/19 Page 7 of 32 Page ID #:808



                                             1   Korea Supply Co., 29 Cal. 4th at 1144 ................................................................. 17, 18
                                             2   Kwikset Corp. v. Superior Court,
                                                   51 Cal. 4th 310 (2011) ........................................................................................... 16
                                             3
                                                 LiMandri v. Judkins,
                                             4      52 Cal. App. 4th 326 (1997) .................................................................................. 11
                                             5   Orthopedic Specialists of S. Cal. v. Pub. Employees’ Ret. Sys.,
                                                    228 Cal. App. 4th 644 (2014) ................................................................................ 12
                                             6
                                                 Pacific Bay Recovery, Inc. v. California Physicians’ Servs., Inc.,
                                             7     12 Cal. App. 5th 200 (2017) ...................................................................... 12, 13, 20
                                             8   Federal Statutes
                                             9   29 U.S.C.
                                                    § 1132(a)(1)(b)......................................................................................................... 4
                                            10
                                                 Federal Rule of Civil Procedure 8(a) .......................................................... 3, 19, 20, 21
                                            11
MCDERMOTT WILL & EMERY LLP




                                                 Federal Rule of Civil Procedure 9(b) ....................................................................... 8, 9
                                            12
                         ATTORNEYS AT LAW




                                                 Federal Rule of Civil Procedure 12(b)(6) ..................................................................... 3
                           LOS ANGELES




                                            13
                                                 Federal Rule of Civil Procedure 12(e) .............................................................. 2, 19, 21
                                            14
                                                 California Statutes
                                            15
                                                 Cal. Bus. & Prof. Code
                                            16      § 17200 .................................................................................................................. 15
                                                    § 17204 .................................................................................................................. 16
                                            17
                                                 California Health and Safety Code
                                            18      § 1371.8 ........................................................................................................... 16, 17
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                                                                                vi
                                                                                                                        DEFENDANTS' MOTION TO DISMISS THE FAC
                                                                                                                                 CASE NO. 8:19-CV-00709-AG-ADS
                                           Case 8:19-cv-00709-PSG-ADS Document 43 Filed 11/12/19 Page 8 of 32 Page ID #:809



                                            1    TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                            2         PLEASE TAKE NOTICE THAT on December 30, 2019, at 10:00 a.m., or
                                            3   as soon thereafter as the matter may be heard, before the Honorable Judge Andrew J.
                                            4   Guilford of the United States District Court for the Central District of California,
                                            5   located in Courtroom 10D, of the above-entitled Court, located at 411 West 4th
                                            6   Street, Santa Ana, California 92701 defendants Cigna Health and Life Insurance
                                            7   Company and Cigna Behavioral Health, Inc. (collectively, “Cigna”), will and hereby
                                            8   do move the Court for an order dismissing all causes of action for relief asserted
                                            9   against them by plaintiff Bristol SL Holdings, Inc. (“Bristol”) in the First Amended
                                           10   Complaint filed on or about October 28, 2019 (the “FAC”) based on Federal Rules of
                                           11   Civil Procedure 8(a), 9(b), and 12(b)(6). In the alternative, Cigna moves for
MCDERMOTT WILL & EMERY LLP




                                           12   dismissal and a more definitive statement under Federal Rule of Civil Procedure
                        ATTORNEYS AT LAW
                          LOS ANGELES




                                           13   under 12(e), and moves to strike under Federal Rule of Civil Procedure 12(f).
                                           14         Cigna moves to dismiss each and every cause of action under Federal Rule of
                                           15   Civil Procedure 12(b)(6) as barred for the reasons stated by this Honorable Court in
                                           16   its Order dismissing the original complaint with leave to amend on September 24,
                                           17   2019. The amendments by Bristol do not cure the deficiencies already found by this
                                           18   Court. In addition, Cigna moves to dismiss on the following grounds:
                                           19         Breach of Oral Contract (COA 1): Bristol’s cause of action for breach of an
                                           20   oral contract fails because Bristol fails to allege facts sufficient to show the existence
                                           21   of an oral contract.
                                           22         Breach of Implied Contract (COA 2): Bristol’s cause of action for breach of
                                           23   an implied contract fails because Bristol fails to allege facts sufficient to show the
                                           24   existence of an implied contract.
                                           25         Promissory Estoppel (COA 3): Bristol’s cause of action for promissory
                                           26   estoppel fails because Bristol fails to allege a clear and unambiguous promise.
                                           27   Bristol’s cause of action fails for the additional reason that it is barred by the
                                           28   economic loss rule.

                                                                                                   DEFENDANTS' MOTION TO DISMISS THE FAC
                                                                                                            CASE NO. 8:19-CV-00709-AG-ADS
                                            Case 8:19-cv-00709-PSG-ADS Document 43 Filed 11/12/19 Page 9 of 32 Page ID #:810



                                             1           Intentional Misrepresentation (COA 4): Bristol’s cause of action for negligent
                                             2   misrepresentation fails because Bristol fails to meet the heightened pleading
                                             3   requirement mandated by Federal Rule of Civil Procedure 9(b) and also fails to
                                             4   allege the existence of any misrepresentation. Bristol’s cause of action fails for the
                                             5   additional reason that it is barred by the economic loss rule.
                                             6           Negligent Misrepresentation (COA 5): Bristol’s cause of action for negligent
                                             7   misrepresentation fails because Bristol fails to meet the heightened pleading
                                             8   requirement mandated by Federal Rule of Civil Procedure 9(b) and also fails to
                                             9   allege the existence of any misrepresentation. Bristol’s cause of action fails for the
                                            10   additional reason that it is barred by the economic loss rule.
                                            11           Fraudulent Concealment (COA 6): Bristol’s cause of action for fraudulent
MCDERMOTT WILL & EMERY LLP




                                            12   concealment fails because Bristol fails to meet the heightened pleading requirement
                         ATTORNEYS AT LAW
                           LOS ANGELES




                                            13   mandated by Federal Rule of Civil Procedure 9(b) and also fails to allege the
                                            14   existence of any omitted fact. Bristol’s cause of action fails for the additional reason
                                            15   that it is barred by the economic loss rule.
                                            16           Violation of Business and Professions Code Section 17200 (COA 7): Bristol’s
                                            17   unfair competition cause of action fails because Bristol does not have standing to
                                            18   bring a cause of action under California’s Unfair Competition Law. See Cal. Bus. &
                                            19   Prof. Code §§ 17200, et seq. Bristol’s cause of action fails for the additional reason
                                            20   that Bristol does not allege any unfair, unlawful, or fraudulent conduct necessary to
                                            21   state a claim or that it is entitled to the equitable relief it seeks.
                                            22           Negligent Interference with Prospective Economic Advantage (COA 8):
                                            23   Bristol’s cause of action for negligent interference with prospective economic
                                            24   advantage fails because Bristol fails to allege an independently wrongful act or the
                                            25   existence of any prospective economic advantage subject to interference. Bristol’s
                                            26   cause of action fails for the additional reason that it is barred by the economic loss
                                            27   rule.
                                            28
                                                                                                2
                                                                                                      DEFENDANTS' MOTION TO DISMISS THE FAC
                                                                                                               CASE NO. 8:19-CV-00709-AG-ADS
                                            Case 8:19-cv-00709-PSG-ADS Document 43 Filed 11/12/19 Page 10 of 32 Page ID #:811



                                              1         Breach of Employee Benefit Plan (Recovery of Plan Benefits under E.R.I.S.A.
                                              2   (29 U.S.C. § 1132(a)(1)(b)) (COA 9): Bristol’s cause of action for recovery of plan
                                              3   benefits fails because Bristol lacks standing to bring the claim. Bristol also fails to
                                              4   sufficiently allege the operative plan terms and compliance with these alleged ERISA
                                              5   plans, including without limitation, exhaustion of administrative remedies.
                                              6         Breach of Written Contract (COA 10): Bristol’s cause of action for breach of
                                              7   a written contract fails because Bristol fails to allege facts sufficient to show the
                                              8   existence of a written contract.
                                              9         Breach of the Implied Covenant of Good Faith and Fair Dealing (COA 11):
                                             10   Bristol’s cause of action for breach of the implied covenant of good faith and fair
                                             11   dealing fails because Bristol fails to allege facts sufficient to show the existence of a
MCDERMOTT WILL & EMERY LLP




                                             12   contract, including the provisions that give rise to these alleged implied duties.
                         ATTORNEYS AT LAW
                           LOS ANGELES




                                             13         Additionally, because amendment would be futile, Cigna respectfully requests
                                             14   that the Court grant the motion and dismiss Bristol’s Complaint with prejudice.
                                             15         In the alternative, Cigna moves to dismiss and for a more definitive statement
                                             16   under Federal Rule of Civil Procedure under Rules 8 and 12(e), and moves to strike
                                             17   under Federal Rule of Civil Procedure 12(f). Bristol’s FAC fails to comply with
                                             18   Rule 8 and impermissibly incorporates by reference all allegations in each cause of
                                             19   action. Cigna also moves to strike Bristol’s cause of action for negligent interference
                                             20   with prospective economic advantage (COA 8) on the grounds that it was not added
                                             21   with leave of the Court or the consent of Cigna.
                                             22
                                             23         ///
                                             24         ///
                                             25         ///
                                             26
                                             27
                                             28
                                                                                               3
                                                                                                     DEFENDANTS' MOTION TO DISMISS THE FAC
                                                                                                              CASE NO. 8:19-CV-00709-AG-ADS
                                            Case 8:19-cv-00709-PSG-ADS Document 43 Filed 11/12/19 Page 11 of 32 Page ID #:812



                                              1         Cigna bases its motion on this Notice of Motion and Motion to Dismiss
                                              2   Plaintiff’s First Amended Complaint (the “Motion”), the accompanying
                                              3   Memorandum of Points and Authorities, all pleadings and papers filed in this action,
                                              4   the oral argument of counsel, and any other matters that may come before the Court.
                                              5         This Motion is made following the conference of counsel pursuant to L.R. 7-3
                                              6   which took place on November 5, 2019.
                                              7
                                              8   Dated: November 12, 2019          MCDERMOTT WILL & EMERY LLP
                                              9
                                                                                    By:   /s/ William P. Donovan, Jr.
                                             10                                           WILLIAM P. DONOVAN, JR.
                                                                                          Attorneys for Defendants
                                             11
MCDERMOTT WILL & EMERY LLP




                                                                                          CIGNA HEALTH AND LIFE
                                                                                          INSURANCE COMPANY; CIGNA
                                             12                                           BEHAVIORAL HEALTH, INC.
                         ATTORNEYS AT LAW
                           LOS ANGELES




                                             13
                                             14
                                             15
                                             16
                                             17
                                             18
                                             19
                                             20
                                             21
                                             22
                                             23
                                             24
                                             25
                                             26
                                             27
                                             28
                                                                                            4
                                                                                                 DEFENDANTS' MOTION TO DISMISS THE FAC
                                                                                                          CASE NO. 8:19-CV-00709-AG-ADS
                                            Case 8:19-cv-00709-PSG-ADS Document 43 Filed 11/12/19 Page 12 of 32 Page ID #:813



                                              1   I.    INTRODUCTION
                                              2         The First Amended Complaint (the “FAC”) filed by Plaintiff Bristol SL
                                              3   Holdings, Inc. (“Bristol” or “Plaintiff”) misses the forest for the trees. Instead of
                                              4   complying with this Honorable Court’s September 24, 2019 Order dismissing its
                                              5   original complaint and fixing the deficient claims, Bristol has submitted a verbose
                                              6   369-page complaint with no less than 2,102 paragraphs and scrambled the order of
                                              7   its causes of action, which only creates unnecessary work and does not save any of
                                              8   Bristol’s claims. Simply stated, the FAC is barred under FRCP 12, Plaintiff’s ERISA
                                              9   claims cannot proceed, and the state law claims otherwise lack merit for the reasons
                                             10   the Court has already recognized. In particular, Bristol continues to allege in
                                             11   violation of governing law that purported authorizations create contractual
MCDERMOTT WILL & EMERY LLP




                                             12   obligations. The FAC is also subject to dismissal under FRCP 8(a)(2) and FRCP
                         ATTORNEYS AT LAW
                           LOS ANGELES




                                             13   12(e) because the FAC is anything but a “short and plain” statement of the claim.
                                             14   Instead of complying with this Court’s instructions and clearly alleging what Bristol
                                             15   contends it is owed for specific medical claims and pursuant to which theory, Bristol
                                             16   provides thousands of confusing, inconsistent, and unhelpful allegations making it
                                             17   impossible to determine what Bristol actually believes it is owed. To make matters
                                             18   worse, the FAC does not specify which of the two thousand allegations apply to
                                             19   which cause of action and instead each cause of action incorporates by reference all
                                             20   preceding paragraphs. In short, for the reasons stated below and confirmed in this
                                             21   Court’s prior Order, the FAC now should be dismissed without further leave to
                                             22   amend.
                                             23   II.   RELEVANT FACTUAL BACKGROUND
                                             24         Plaintiff Bristol is the alleged assignee of claims held by Sure Haven, Inc.1
                                             25   (“Sure Haven”). (FAC ¶ 1.) Bristol is not a health care provider. (See id.) Sure
                                             26
                                                  1
                                                   Bristol’s FAC also adds Cedar Creek Recovery, Inc. as a provider who allegedly
                                             27   assigned claims to Bristol. During the meet and confer conducted prior to the filing
                                                  of this Motion, Bristol’s counsel confirmed that Cedar Creek Recovery, Inc. had been
                                             28   added in error.
                                                                                              1
                                                                                                            DEFENDANTS' MOTION TO DISMISS
                                                                                                              CASE NO. 8:19-CV-00709-AG-ADS
                                            Case 8:19-cv-00709-PSG-ADS Document 43 Filed 11/12/19 Page 13 of 32 Page ID #:814



                                              1   Haven was the health care provider—more specifically, a residential substance abuse
                                              2   treatment facility, which filed a voluntary Chapter 11 bankruptcy petition. (Id.) Sure
                                              3   Haven purportedly provided substance abuse and medical health treatment to patients
                                              4   who allegedly were covered by health benefit plans that were administered or
                                              5   underwritten by defendants Cigna Health and Life Insurance Company or Cigna
                                              6   Behavioral Health, Inc. (See id. ¶ 14.) The entire basis of Bristol’s claims is that
                                              7   Cigna allegedly failed to pay Sure Haven for services purportedly rendered to
                                              8   Cigna’s members. (Id.)
                                              9         Based on this one purported wrong, Bristol filed its original complaint against
                                             10   Cigna on April 15, 2019 alleging twelve causes of action. (Dkt. No. 1.) Cigna
                                             11   subsequently moved to dismiss all of Bristol’s claims. (Dkt. No. 17.) On September
MCDERMOTT WILL & EMERY LLP




                                             12   24, 2019, this Court granted Cigna’s motion finding that all of Bristol’s claims were
                         ATTORNEYS AT LAW
                           LOS ANGELES




                                             13   deficiently pled. (Dkt. No. 38.)
                                             14         Bristol filed its FAC on October 28, 2019. (Dkt. No. 42.) Bristol’s FAC spans
                                             15   369 pages, contains over 2,000 paragraphs, and alleges eleven causes of action,
                                             16   including causes of action for implied contract, oral contract, promissory estoppel,
                                             17   unfair competition, fraud, and intentional interference with prospective economic
                                             18   advantage. Bristol confusingly does not specify which of the thousands of
                                             19   allegations apply to which cause of action and instead each cause of action
                                             20   incorporates by reference all preceding paragraphs. (FAC ¶¶ 1918, 1946, 1966,
                                             21   1979, 1991, 2016, 2036, 2047, 2077, 2097.)
                                             22         In addition to the FAC’s unreasonable length, the FAC largely ignores the
                                             23   reasons for the Court’s prior dismissal Order. Prioritizing quantity over quality,
                                             24   Bristol’s thousands of new allegations consist primarily of a resuscitation of alleged
                                             25   coverage communications and authorizations between Sure Haven and Cigna. (Id. at
                                             26   ¶¶ 53-1917.) Nowhere in these allegations does Bristol allege a binding contractual
                                             27   agreement to pay these claims or any other enforceable rights. (See id.) Bristol does
                                             28   not identify any of the purported Cigna “agents” who engaged in these alleged
                                                                                              2
                                                                                                           DEFENDANTS' MOTION TO DISMISS
                                                                                                             CASE NO. 8:19-CV-00709-AG-ADS
                                            Case 8:19-cv-00709-PSG-ADS Document 43 Filed 11/12/19 Page 14 of 32 Page ID #:815



                                              1   conversations or the requisite details to state a fraud claim. (See id. at ¶¶ 53-1917.)
                                              2   Bristol generally argues that each patient “was insured by Defendants under active
                                              3   ‘PPO’ plans of insurance or other coverage” (id. ¶ 32), but confusingly alleges that
                                              4   only nine patients are subject to its written contract cause of action (FAC ¶ 2083) and
                                              5   certain other patients are subject to ERISA governed plans, but that it has not
                                              6   “include[d] plan information in th[e] complaint” (FAC ¶ 2053). Bristol also alleges
                                              7   different purported rates covered various services rendered to those patients. (See,
                                              8   e.g., ¶ 1554 (alleging a rate of 80% of UCR), ¶ 1725 (alleging a rate of 50% of
                                              9   UCR); ¶ 1770 (alleging a rate of “n/a%” of UCR).) In short, Bristol’s FAC makes it
                                             10   impossible to determine which patients and claims are supposedly governed by
                                             11   which of the many alleged contracts at issue and what those particular contracts
MCDERMOTT WILL & EMERY LLP




                                             12   purportedly required.
                         ATTORNEYS AT LAW
                           LOS ANGELES




                                             13   III.   THE COURT SHOULD DISMISS BRISTOL’S CLAIMS UNDER RULE
                                             14          12(b)(6)
                                             15          A motion under Federal Rule of Civil Procedure 12(b)(6) “tests the legal
                                             16   sufficiency of the claims asserted in the complaint” under the pleading standards of
                                             17   Rule 8(a). United States ex rel. Modglin v. DJO Global Inc., 114 F. Supp. 3d 993,
                                             18   1008 (C.D. Cal. 2015). A court must dismiss a complaint if it does not plead
                                             19   “enough facts to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,
                                             20   556 U.S. 662, 697 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
                                             21   (2007)). In determining whether a complaint meets this standard, the court must take
                                             22   the complaint’s well-pleaded factual allegations as true and must draw all reasonable
                                             23   inferences therefrom in favor of the plaintiff; the court need not, however, defer to
                                             24   “unreasonable inferences” or conclusory allegations that lack factual support.
                                             25   Modglin, 114 F. Supp. 3d at 1008; see also Moss v. United States Secret Serv., 572
                                             26   F.3d 962, 969 (9th Cir. 2009). Applying these standards, Bristol’s claims fail, and
                                             27   Cigna respectfully requests that the Court dismiss Bristol’s complaint.
                                             28
                                                                                               3
                                                                                                             DEFENDANTS' MOTION TO DISMISS
                                                                                                               CASE NO. 8:19-CV-00709-AG-ADS
                                            Case 8:19-cv-00709-PSG-ADS Document 43 Filed 11/12/19 Page 15 of 32 Page ID #:816



                                              1         A.     Bristol Fails To State A Claim For Benefits Under ERISA Section
                                              2                502(A)(1)(B) (COA 9)

                                              3         Bristol fails to state a claim for benefits under ERISA (COA 9). 2 Not only
                                              4   does Bristol lack standing to bring this claim, Bristol also still fails to plead the
                                              5   claim’s required elements. Despite this Court’s clear instructions that Bristol needed
                                              6   to specify the plan language or plan terms, Bristol provides a scattershot of
                                              7   inconsistent and confusing allegations that make it impossible to determine what
                                              8   Bristol believes it was entitled to under ERISA governed plans. Bristol’s claim
                                              9   should be dismissed.
                                             10
                                                               1.     Bristol Lacks Standing to Bring a Claim Under ERISA
                                             11
MCDERMOTT WILL & EMERY LLP




                                             12         First, Bristol lacks standing to bring a claim under ERISA. The scope of
                         ATTORNEYS AT LAW
                           LOS ANGELES




                                             13   parties who may bring claims under ERISA is narrow. See Simon v. Value
                                             14   Behavioral Health, Inc., 208 F.3d 1073, 1080-81 (9th Cir. 2000). Under ERISA,
                                             15   only a plan participant or beneficiary may bring a claim directly. 29 U.S.C. §
                                             16   1132(a)(1)(b). Because a health care provider is not a beneficiary or participant for
                                             17   purposes of ERISA, the Ninth Circuit has granted limited derivative standing to
                                             18   health care providers permitting the providers to bring a claim under ERISA
                                             19   “derivatively, relying on its patients’ assignments of their benefits claims.” Spinedex
                                             20   Physical Therapy USA Inc. v. United Healthcare of Arizona, Inc., 770 F.3d 1282,
                                             21   1289 (9th Cir. 2014). The Ninth Circuit has declined to extend this derivative
                                             22   standing to assignees of health care providers. Simon, 208 F.3d at 1081-82. This
                                             23   means that in the Ninth Circuit only health care providers may bring claims under
                                             24   ERISA pursuant to an assignment. See id. To permit otherwise would “transform[]
                                             25   health benefit claims into a freely tradable commodity.” Id. at 1081.
                                             26
                                             27
                                                  2
                                                   Cigna addresses the causes of action as they are discussed by the Court in the prior
                                             28   Order on the original motion to dismiss.
                                                                                               4
                                                                                                              DEFENDANTS' MOTION TO DISMISS
                                                                                                                CASE NO. 8:19-CV-00709-AG-ADS
                                            Case 8:19-cv-00709-PSG-ADS Document 43 Filed 11/12/19 Page 16 of 32 Page ID #:817



                                              1         Bristol is admittedly not a plan participant, a beneficiary, or a health care
                                              2   provider and the Court may dismiss this claim on that basis (FAC ¶ 2 (alleging that
                                              3   “Bristol is a holding company”)). In fact, the Honorable Judge Carter recently
                                              4   dismissed Bristol’s ERISA claim filed against another health plan on these precise
                                              5   grounds last month. See Order Granting Mot. to Dismiss, Bristol SL Holdings, Inc. v.
                                              6   United Healthcare Services, Case No. 8:19-cv-00710-DOC (C.D. Cal. Oct. 7, 2019),
                                              7   ECF No. 62. Cigna respectfully requests that this Court do the same.
                                              8                2.     Bristol Does Not Adequately Plead Its ERISA Claim for
                                              9                       Benefits
                                             10
                                                        While the Court need not evaluate Bristol’s ERISA claim any further, if it were
                                             11
MCDERMOTT WILL & EMERY LLP




                                                  to do so, the claim still fails. As this Court has already recognized, to state a claim
                                             12
                         ATTORNEYS AT LAW




                                                  under ERISA Section 502(a)(1)(B), “a plaintiff must allege facts that establish the
                           LOS ANGELES




                                             13
                                                  existence of an ERISA plan as well as the provisions of the plan that entitle it to
                                             14
                                                  benefits.” Forest Ambulatory Surgical Assocs., L.P. v. United HealthCare Ins. Co.,
                                             15
                                                  2011 WL 2748724, at *5 (N.D. Cal. July 13, 2011). This requires the plaintiff to
                                             16
                                                  “identify a specific plan term that confers the benefit in question.” Simi Surgical
                                             17
                                                  Ctr., Inc v. Connecticut Gen. Life Ins. Co., 2018 WL 6332285, at *2 (C.D. Cal. Jan. 4,
                                             18
                                                  2018). “Failure to identify the controlling ERISA plans makes a complaint unclear
                                             19
                                                  and ambiguous.” Forest Ambulatory Surgical Assocs., L.P., 2011 WL 2748724, at
                                             20
                                                  *5.
                                             21
                                                        Bristol failed to comply with the Court’s clear instructions—instead of clearly
                                             22
                                                  setting forth the plan terms and how it is entitled to benefits thereunder, Bristol’s
                                             23
                                                  thousands of allegations make it impossible to determine which allegations actually
                                             24
                                                  pertain to its claim for benefits under ERISA or what it contends it was owed
                                             25
                                                  pursuant to ERISA governed plans. Bristol’s ERISA claim incorporates all 2,046
                                             26
                                                  preceding paragraphs. (FAC ¶ 204.) These preceding paragraphs, among other facts,
                                             27
                                                  purport to recite verification and authorization information for the patients at issue,
                                             28
                                                                                               5
                                                                                                            DEFENDANTS' MOTION TO DISMISS
                                                                                                              CASE NO. 8:19-CV-00709-AG-ADS
                                            Case 8:19-cv-00709-PSG-ADS Document 43 Filed 11/12/19 Page 17 of 32 Page ID #:818



                                              1   which appear to set forth varying services and rates of reimbursement. (See e.g.,
                                              2   FAC ¶ 1554 (alleging a rate of 80% of UCR), ¶ 1725 (alleging a rate of 50% of
                                              3   UCR); ¶ 1770 (alleging a rate of “n/a%” of UCR).) Bristol then confusingly alleges
                                              4   that it has not “include[d] plan information in th[e] complaint” (FAC ¶ 2053), but
                                              5   provides alleged terms for a 2015 “Open Access Plus Plan,” which purports to
                                              6   provide coverage for certain services at an unidentified rate (FAC ¶ 2064
                                              7   (“Defendants promised they would pay for those services at the stated percentage of
                                              8   UCR for each patient”)). It is impossible to determine what services and patients
                                              9   Bristol contends are covered by ERISA governed plans and what Bristol contends it
                                             10   is owed pursuant to those plans. Bristol comes nowhere close to identifying a
                                             11   “specific plan term that confers the benefit in question.” Simi Surgical Ctr., Inc.,
MCDERMOTT WILL & EMERY LLP




                                             12   2018 WL 6332285, at *2. Bristol’s claim for benefits should be dismissed.
                         ATTORNEYS AT LAW
                           LOS ANGELES




                                             13         B.     Bristol’s Tort Claims Fail (COA 3-6, 8)
                                             14
                                                        Like its ERISA claim, Bristol’s five tort-based claims—promissory estoppel
                                             15
                                                  (COA 3), intentional misrepresentation (COA 4), negligent misrepresentation (COA
                                             16
                                                  5), fraudulent concealment (COA 6), and negligent interference with expected
                                             17
                                                  economic opportunity (COA 8), also remain deficient. Each of these claims are
                                             18
                                                  entirely premised on purported contractual obligations and are therefore barred by
                                             19
                                                  the economic loss rule as this Court suggested in its prior order. (See Dkt. No. 38 at
                                             20
                                                  5.) Notwithstanding the economic loss rule, the claims each still suffer from the
                                             21
                                                  same flaws that plagued Bristol’s original complaint. In particular, Bristol fails to
                                             22
                                                  plead its fraud claims with the requisite specificity or allege any purported
                                             23
                                                  misrepresentation or concealed fact. Bristol’s inappropriately added cause of action
                                             24
                                                  for negligent interference with expected economic opportunity fails to allege any
                                             25
                                                  independently wrongful act or any economic opportunity that was subject to
                                             26
                                                  interference. Finally, as discussed in Section III.C below, Bristol’s promissory
                                             27
                                             28
                                                                                              6
                                                                                                            DEFENDANTS' MOTION TO DISMISS
                                                                                                              CASE NO. 8:19-CV-00709-AG-ADS
                                            Case 8:19-cv-00709-PSG-ADS Document 43 Filed 11/12/19 Page 18 of 32 Page ID #:819



                                              1   estoppel claim (along with its breach of implied and oral contract claims) fail
                                              2   because it is premised entirely on alleged authorizations and verifications.
                                              3                1.    Bristol’s Tort Claims Are Barred By The Economic Loss Rule
                                              4                      (COA 3, 4, 5, 6, And 8)
                                              5         The economic loss rule “generally bars tort claims for contract breaches,

                                              6   thereby limiting contracting parties to contract damages.” United Guar. Mortg.

                                              7   Indem. Co. v. Countrywide Financial Corp., 660 F. Supp. 2d 1163, 1180 (C.D. Cal.

                                              8   2009). The rule exists to “prevent[] the law of contract and the law of tort from

                                              9   dissolving into one another.” Id. The rule applies “unless the party [bringing the

                                             10   claim] can demonstrate harm above and beyond a broken contractual promise” and

                                             11   applies with equal force to claims ground in fraud. Alexsam Inc. v. Green Dot Corp.,
MCDERMOTT WILL & EMERY LLP




                                             12   2017 WL 2468769, at *4 (C.D. Cal. June 5, 2017); Fumatex Inc. v. Tafford Uniforms
                         ATTORNEYS AT LAW
                           LOS ANGELES




                                             13   LLC, 2013 WL 12205632, at *3 (C.D. Cal. June 10, 2013). Like with other claims,

                                             14   courts will bar fraud claims where “the damages plaintiffs seek are the same

                                             15   economic losses arising from the alleged breach of contract.” Fumatex Inc., 2013

                                             16   WL 12205632, at *4.

                                             17         The economic loss rule bars all of Bristol’s tort claims. Each of Bristol’s tort

                                             18   claims, as Bristol admits, are premised on the same conduct and harm—Cigna’s

                                             19   purported failure to pay for medical services allegedly rendered to Cigna’s members.

                                             20   (See FAC ¶ 14 (alleging that the FAC “arises out of the failure of Defendants to make

                                             21   proper payment to the Providers of amounts due and owing for behavioral health

                                             22   services”).) Bristol fatally does not allege any harm beyond this alleged “broken

                                             23   contractual promise” to pay “amounts due and owing.” Bristol’s unnecessary tort

                                             24   claims consist of nothing more than an alleged failure to make good on purported

                                             25   contractual promises and should be dismissed. See, e.g., UMG Recordings, Inc. v.

                                             26   Global Eagle Entertainment, Inc., 117 F. Supp. 3d 1092, 1105-06 (C.D. Cal. 2015)

                                             27   (dismissing fraud claims based entirely on conduct and harm stemming from alleged

                                             28
                                                                                             7
                                                                                                           DEFENDANTS' MOTION TO DISMISS
                                                                                                             CASE NO. 8:19-CV-00709-AG-ADS
                                            Case 8:19-cv-00709-PSG-ADS Document 43 Filed 11/12/19 Page 19 of 32 Page ID #:820



                                              1   breach of oral agreement); Fumatex Inc., 2013 WL 12205632, at *4 (dismissing
                                              2   fraud claim based on same purported harm as breach of contract claims).
                                              3                2.     Bristol Fails To Plead Its Fraud-Based Claims With
                                              4                       Specificity (COA 4-6)
                                              5
                                                        Bristol’s fraud-based claims also fail because they are not sufficiently pled
                                              6
                                                  with specificity. Bristol’s claims for intentional misrepresentation (COA 4),
                                              7
                                                  negligent misrepresentation (COA 5) and fraudulent concealment (COA 6) require
                                              8
                                                  Bristol to plead “(a) misrepresentation (false representation, concealment, or
                                              9
                                                  nondisclosure); (b) knowledge of falsity (or ‘scienter’); (c) intent to defraud, i.e., to
                                             10
                                                  induce reliance; (d) justifiable reliance; and (e) resulting damage.” Kearns v. Ford
                                             11
MCDERMOTT WILL & EMERY LLP




                                                  Motor Co., 567 F.3d 1120, 1126 (9th Cir. 2009).
                                             12
                         ATTORNEYS AT LAW




                                                        Rule 9(b) mandates that these claims are pled with heightened particularity.
                           LOS ANGELES




                                             13
                                                  Fed. R. Civ. Proc. 9(b); Neilson v. Union Bank of Cal., N.A., 290 F. Supp. 2d 1101,
                                             14
                                                  1141 (C.D. Cal. 2003) (“It is well-established in the Ninth Circuit that both claims
                                             15
                                                  for fraud and negligent misrepresentation must meet Rule 9(b)’s particularity
                                             16
                                                  requirements.”); Zhang v. American Franchise Regional Ctr., LLC, 2016 WL
                                             17
                                                  9149507, at *1 (C.D. Cal. Mar. 7, 2016) (“A cause of action for fraudulent
                                             18
                                                  concealment must be pled with heightened specificity.”). To meet this requirement,
                                             19
                                                  the “circumstances constituting the alleged fraud [must] be specific enough to give
                                             20
                                                  defendants notice of the particular misconduct ... so that they can defend against the
                                             21
                                                  charge and not just deny that they have done anything wrong.” Kearns, 567 F.3d at
                                             22
                                                  1124. This requires the plaintiff to plead “the who, what, when, where, and how of
                                             23
                                                  the misconduct charged.” Id.
                                             24
                                                        Even though this Court specifically directed Bristol to amend its fraud claims
                                             25
                                                  to comply with Rule 9, Bristol’s allegations still fall far short of the rule’s heightened
                                             26
                                                  particularity requirements. As for Bristol’s misrepresentation claims (COA 4-5), the
                                             27
                                                  only “misrepresentation” Bristol alleges is that Cigna purportedly conveyed alleged
                                             28
                                                                                               8
                                                                                                             DEFENDANTS' MOTION TO DISMISS
                                                                                                               CASE NO. 8:19-CV-00709-AG-ADS
                                            Case 8:19-cv-00709-PSG-ADS Document 43 Filed 11/12/19 Page 20 of 32 Page ID #:821



                                              1   coverage rates and authorized medical treatment for the patients at issue. (FAC ¶¶
                                              2   1984-85.) Bristol fatally does not allege that Cigna made any false statement and
                                              3   therefore fails to allege any actionable misrepresentations. See Tenet Healthsystem
                                              4   Desert, Inc. v. Fortis Ins. Co., 520 F. Supp. 2d 1184, 1193 (C.D. Cal. 2007)
                                              5   (allegations that payor conveyed that it would cover medical treatment not
                                              6   actionable).
                                              7           As for Bristol’s concealment claim (COA 6), Bristol also does not identify a
                                              8   single fact that was allegedly concealed. Bristol alleges that Cigna concealed that it
                                              9   would place Sure Haven in an “Kafkaesque ‘audit’” and never pay Sure Haven.
                                             10   (FAC ¶ 2006.) Bristol fails to allege any facts to support these bare accusations other
                                             11   than the encyclopedia of purported verification and authorization communications,
MCDERMOTT WILL & EMERY LLP




                                             12   which are not actionable fraud. See Tenet Healthsystem Desert, 520 F. Supp. 2d at
                         ATTORNEYS AT LAW
                           LOS ANGELES




                                             13   1193.
                                             14           Finally, as to all of its fraud claims, Bristol fails to identify any of the
                                             15   purported “agents” that allegedly “misrepresented” or “concealed” unidentified
                                             16   information (see, e.g., FAC ¶¶ 55, 1984 (only identifying “Defendant’s agent”)),
                                             17   despite the fact that Rule 9(b) mandates that the plaintiff identify the specific person
                                             18   who engaged in the alleged fraudulent conduct. See United States ex rel. Lee v.
                                             19   Smithkline Beecham, Inc., 245 F.3d 1048, 1051 (9th Cir. 2001) (requiring fraud claim
                                             20   to identify the specific employees who performed the allegedly fraudulent conduct);
                                             21   Attygala v. Wells Fargo Bank N.A., 2013 WL 12129400, at *17 (C.D. Cal. May 9,
                                             22   2013) (requiring the plaintiff to allege the “identities of the representatives who
                                             23   purportedly made the fraudulent statements”). Bristol’s claims should be dismissed.
                                             24                  3.     Bristol’s Negligent Interference with Prospective Economic
                                             25                         Advantage Claim Fails (COA 8)
                                             26
                                                          Bristol’s cause of action for interference with prospective economic advantage
                                             27
                                                  suffers from similar fatal deficiencies.
                                             28
                                                                                                 9
                                                                                                                DEFENDANTS' MOTION TO DISMISS
                                                                                                                  CASE NO. 8:19-CV-00709-AG-ADS
                                            Case 8:19-cv-00709-PSG-ADS Document 43 Filed 11/12/19 Page 21 of 32 Page ID #:822



                                              1         First, Bristol added this claim without leave from this Court or the consent of
                                              2   Cigna. The Court, in its order granting Cigna’s first motion to dismiss, granted
                                              3   Bristol leave to amend its prior twelve causes of action, but did not grant Bristol
                                              4   leave to add new causes of action. (See Dkt. No. 38.) The Court may dismiss this
                                              5   improperly added cause of action. See Orange County Health Care Agency v. Doge,
                                              6   2011 WL 13309067, at *4 (C.D. Cal. July 25, 2011) (dismissing counterclaim that
                                              7   was added to the first amended countercomplaint without leave from the Court);
                                              8   Winger v. City of Garden Grove, 2013 WL 12377640, at *2 (C.D. Cal. Dec. 16, 2013)
                                              9   (dismissing claim added to second amended complaint without leave). But, even if
                                             10   the Court were to consider the merits of the claim, it fails.
                                             11         A claim for interference with prospective advantage requires the plaintiff to
MCDERMOTT WILL & EMERY LLP




                                             12   plead “(1) an economic relationship existed between the plaintiff and a third party
                         ATTORNEYS AT LAW
                           LOS ANGELES




                                             13   which contained a reasonably probable future economic benefit or advantage to
                                             14   plaintiff; (2) the defendant knew of the existence of the relationship and was aware or
                                             15   should have been aware that if it did not act with due care its actions would interfere
                                             16   with this relationship and cause plaintiff to lose in whole or in part the probable
                                             17   future economic benefit or advantage of the relationship; (3) the defendant was
                                             18   negligent; and (4) such negligence caused damage to plaintiff in that the relationship
                                             19   was actually interfered with or disrupted and plaintiff lost in whole or in part the
                                             20   economic benefits or advantage reasonably expected from the relationship.” UMG
                                             21   Recordings, Inc., 117 F. Supp. 3d 1092 at 1118. The plaintiff must also plead that the
                                             22   defendant owed the plaintiff a duty of care and that the defendant’s interfering
                                             23   conduct was “independently wrongful,” i.e., it was wrongful beyond the fact of
                                             24   interference itself. Id. at 1118 n.57; Della Penna v. Toyota Motor Sales, U.S.A., Inc.,
                                             25   11 Cal. 4th 376, 392–93 (1995).
                                             26         Bristol falls woefully short of pleading these required elements. Bristol’s
                                             27   complaint lacks any allegations that Cigna owed it a duty of care or that Cigna’s
                                             28   purported interfering conduct was independently wrongful. (FAC ¶¶ 2036-46.) This
                                                                                              10
                                                                                                             DEFENDANTS' MOTION TO DISMISS
                                                                                                               CASE NO. 8:19-CV-00709-AG-ADS
                                            Case 8:19-cv-00709-PSG-ADS Document 43 Filed 11/12/19 Page 22 of 32 Page ID #:823



                                              1   alone mandates dismissal of the claim. See UMG Recordings, Inc., 117 F. Supp. 3d
                                              2   at 1118 n.57 (dismissal of negligent interference claim appropriate where
                                              3   counterdefendants did not allege a duty of care existed); LiMandri v. Judkins, 52 Cal.
                                              4   App. 4th 326, 342 (1997) (affirming demurrer to interference claim because plaintiff
                                              5   failed to allege that interfering conduct was independently wrongful).
                                              6         Bristol also fails to allege that Cigna’s conduct interrupted any economic
                                              7   relationship with a specific third party, which must be identified with particularity.
                                              8   UMG Recordings, Inc., 117 F. Supp. 3d at 1118 (“[A] plaintiff alleging negligent
                                              9   interference with prospective business advantage must identify with particularity the
                                             10   relationships or opportunities with which [the] [d]efendant is alleged to have
                                             11   interfered.”). Far from identifying any lost relationship with “particularity,” Bristol
MCDERMOTT WILL & EMERY LLP




                                             12   broadly alleges that Cigna’s purported verifications and authorizations interrupted
                         ATTORNEYS AT LAW
                           LOS ANGELES




                                             13   relationships “between the Provider and the third-parties, Defendant’s
                                             14   insureds/Provider’s patients.” (FAC ¶ 2043.) Critically, Bristol does not allege a
                                             15   single specific patient relationship that carried with it the probability of a future
                                             16   economic benefit and was purportedly disrupted. Bristol’s claim should be
                                             17   dismissed.
                                             18         C.     Bristol’s Oral Contract, Implied Contract, and Promissory
                                             19                Estoppel 3 Claims Fail (COA 1-3)
                                             20
                                                        Bristol’s oral and implied contract (COA 1-2) and promissory estoppel 4 (COA
                                             21
                                                  3) claims also fail because they are based on only purported verification and
                                             22
                                             23   3
                                                    Bristol’s promissory estoppel cause of action also fails because it is barred by the
                                                  economic
                                                  4
                                                             loss rule as discussed in Section III.B.1 above.
                                             24     For completeness, promissory estoppel requires a plaintiff to plead “(1) a promise
                                                  clear and unambiguous in its terms; (2) reliance by the party to whom the promise is
                                             25   made; (3)[the] reliance must be both reasonable and foreseeable; and (4) the party
                                                  asserting the estoppel must be injured by his reliance.” Pain Mgmt. Specialists v.
                                             26   Blue Shield of Cal. Life & Health Ins. Co., 2015 WL 546025, at *2 (C.D. Cal. Feb. 9,
                                                  2015). Breach of an oral or implied contract requires the plaintiff to plead “(1) the
                                             27   existence of a contract, (2) performance or excuse for nonperformance, (3)
                                                  defendant's breach, and (4) damages.” Mountain View Surgical Ctr. v. Cigna Health
                                             28   Corp., 2015 WL 519066, at *2 (C.D. Cal. Feb. 9, 2015).
                                                                                               11
                                                                                                             DEFENDANTS' MOTION TO DISMISS
                                                                                                               CASE NO. 8:19-CV-00709-AG-ADS
                                            Case 8:19-cv-00709-PSG-ADS Document 43 Filed 11/12/19 Page 23 of 32 Page ID #:824



                                              1   authorization correspondence. Bristol alleges that each and every patient at issue
                                              2   was “insured by [Cigna] under active ‘PPO’ plans of insurance or other coverage
                                              3   from [Cigna]” (FAC ¶ 32), but critically does not allege the existence of any
                                              4   promises or agreements beyond what was set forth in these allegedly “active plans”
                                              5   or purportedly conveyed during the verification of benefits process. Despite
                                              6   providing over 2,000 paragraphs, Bristol’s allegations for each patient consist
                                              7   entirely of a recitation of the authorization and verification process, nothing more.
                                              8   Bristol alleges that, for each patient, Sure Haven looked at the patient’s insurance ID
                                              9   card and called Cigna using the phone number on the card. (See, e.g., FAC ¶¶ 34-
                                             10   40.) Cigna in turn allegedly verified coverage and authorized services. (Id.)
                                             11   Bristol’s attempt to transform these allegations into promises to pay fails under clear
MCDERMOTT WILL & EMERY LLP




                                             12   California law, which prohibits providers from transforming verifications and
                         ATTORNEYS AT LAW
                           LOS ANGELES




                                             13   authorizations into promises to pay or contracts. See Pacific Bay Recovery, Inc., 12
                                             14   Cal. App. 5th at 211; Orthopedic Specialists of S. Cal. v. Pub. Employees' Ret. Sys.,
                                             15   228 Cal. App. 4th 644, 649 (2014) (noting that no implied contract created by
                                             16   authorizations for treatment and statement that provider “would be paid” for
                                             17   treatment); Tenet Healthsystem Desert, Inc., 520 F. Supp. 2d at 1193 (no implied
                                             18   contract created by insurer’s confirmation that patient was eligible for benefits and
                                             19   authorization for treatment); YDM Mgmt. Co. v. Aetna Life Ins. Co., 2016 WL
                                             20   3751943, at *4 (C.D. Cal. July 13, 2016) (dismissing with prejudice breach of
                                             21   implied contract claim arising from alleged authorizations to provide medical
                                             22   services); Cedars Sinai Med. Ctr. v. Mid-West Nat’l Life Ins. Co., 118 F. Supp. 2d
                                             23   1002, 1008 (C.D. Cal. 2000) (recognizing that authorizations of treatment are “not
                                             24   the same as a promise to pay”); TML Recovery, LLC v. Humana Inc., 2019 WL
                                             25   3208807, at *4 (C.D. Cal. March 4, 2019) (dismissing claims for breach of implied
                                             26   contract, breach of oral contract, promissory estoppel and quantum meruit because
                                             27   alleged [authorization and verification of benefits] do not constitute promises under
                                             28   California law”). Bristol’s claims fail.
                                                                                             12
                                                                                                           DEFENDANTS' MOTION TO DISMISS
                                                                                                             CASE NO. 8:19-CV-00709-AG-ADS
                                            Case 8:19-cv-00709-PSG-ADS Document 43 Filed 11/12/19 Page 24 of 32 Page ID #:825



                                              1         D.     Bristol’s Written Contract Cause of Action Fails (COA 10)
                                              2
                                                        Bristol’s breach of written contract cause of action similarly remains deficient.
                                              3
                                                  This Court ordered Bristol to set forth what services the contracts covered and what
                                              4
                                                  reimbursement rate applied to those services. (DKt. No. 38 at pp. 6-7.) Instead of
                                              5
                                                  following this straight-forward order, Bristol’s FAC confusingly incorporates all
                                              6
                                                  preceding 2,076 paragraphs into its breach of written contract claim making it
                                              7
                                                  impossible to discern which patients Bristol believes are subject to the written
                                              8
                                                  contract cause of action, which services the contract’s covered and at what rate. (See
                                              9
                                                  FAC ¶ 2077.) More specifically, Bristol’s thousands of allegations related to the
                                             10
                                                  verification and authorization process allege varying services and rates of
                                             11
MCDERMOTT WILL & EMERY LLP




                                                  reimbursement. (See e.g., FAC ¶ 1554 (alleging a rate of 80% of UCR), ¶ 1725
                                             12
                         ATTORNEYS AT LAW




                                                  (alleging a rate of 50% of UCR); ¶ 1770 (alleging a rate of “n/a%” of UCR).) Bristol
                           LOS ANGELES




                                             13
                                                  also appears to contend that every patient was covered by a written and active plan
                                             14
                                                  (FAC ¶ 32), but that only nine patients are subject to its written contract cause of
                                             15
                                                  action (FAC ¶ 2083). The Court should dismiss Bristol’s claim. See Pacific Bay
                                             16
                                                  Recovery, Inc. v. California Physicians’ Servs., Inc., 12 Cal. App. 5th 200, 216
                                             17
                                                  (2017); Langan v. United Servs. Auto. Ass'n, 69 F. Supp. 3d 965, 979 (N.D. Cal.
                                             18
                                                  2014) (to state a cause of action the “Court must be able generally to discern at least
                                             19
                                                  what material obligation of the contract the defendant allegedly breached”); New
                                             20
                                                  Method Wellness, Inc. v. Cigna HealthCare of California, Inc., 2018 WL 5095268, at
                                             21
                                                  *2 (C.D. Cal. Mar. 19, 2018) (dismissing implied contract claim because plaintiff
                                             22
                                                  failed to “sufficiently allege the relevant terms of coverage for the 37 patients”).
                                             23
                                             24         E.     Bristol’s Breach Of The Implied Covenant Of Good Faith And Fair
                                                               Dealing Claim Fails (COA 11)
                                             25
                                             26         Bristol’s implied covenant claim based on these alleged “contracts” also still
                                             27   fails. California law implies a covenant of good faith and fair dealing in every
                                             28   contract. Rosenfeld v. JPMorgan Chase Bank, N.A., 732 F. Supp. 2d 952, 968 (N.D.
                                                                                              13
                                                                                                            DEFENDANTS' MOTION TO DISMISS
                                                                                                              CASE NO. 8:19-CV-00709-AG-ADS
                                            Case 8:19-cv-00709-PSG-ADS Document 43 Filed 11/12/19 Page 25 of 32 Page ID #:826



                                              1   Cal. 2010). Obligations implied by the covenant are “circumscribed by the purposes
                                              2   and express terms of the contract.” Love v. The Mail on Sunday, 2006 WL 4046180,
                                              3   at *7 (C.D. Cal. Aug. 15, 2006). The covenant “is implied to protect the express
                                              4   covenants of a contract, not a general public policy interest that is not directly tied to
                                              5   the contract’s purpose.” Gholizadeh v. Wells Fargo Bank, 2014 WL 6884004, at *4
                                              6   (C.D. Cal. Dec. 3, 2014).
                                              7         Accordingly, in order to survive dismissal, as this Court has already
                                              8   recognized, the plaintiff “must identify the specific contractual provision or
                                              9   provisions that gave rise to the implied duties.” Griffin v. Green Tree Servicing, LLC,
                                             10   2015 WL 10059081, at *10 (C.D. Cal. Oct. 1, 2015). “[W]ithout such terms, neither
                                             11   [a defendant] nor the Court can discern whether such terms could give rise to the
MCDERMOTT WILL & EMERY LLP




                                             12   implied duties” that are claimed to be breached. Love, 2006 WL 4046180, at *7.
                         ATTORNEYS AT LAW
                           LOS ANGELES




                                             13   Moreover, such a claim cannot merely duplicate a breach of contract claim. See, e.g.,
                                             14   Svenson v. Google Inc., 65 F. Supp. 3d 717, 725 (N.D. Cal. 2014) (implied covenant
                                             15   claim that merely duplicates a breach of contract claim is deemed superfluous under
                                             16   California law); see also Zamora v. Solar, 2016 WL 3512439, at *4 (C.D. Cal. June
                                             17   27, 2016) (same).
                                             18         Bristol somehow still fails to allege any specific provisions that were breached
                                             19   and or allege any facts that are not duplicative of the breach of contract claims.
                                             20         Bristol generally alleges that Cigna breached the covenant by providing
                                             21   “deceptive authorizations,” the “moebius strip of an ‘audit,’” and by engaging in
                                             22   other unidentified “wrongful acts.” (FAC ¶ 2101.) Bristol does not allege any
                                             23   instance where Cigna misrepresented a policy provision or provide any factual
                                             24   support for these unidentified “wrongful acts” or this purportedly wrongful audit.
                                             25   Even if there was factual support for these allegations, Bristol nowhere alleges any
                                             26   specific contractual provision tied to these purported breaches. Bristol’s claim fails.
                                             27   See Love, 2006 WL 4046180, at *7; see also Gholizadeh, 2014 WL 6884004, at *4
                                             28   (dismissing breach of implied covenant claim based on a denial of plaintiffs’ request
                                                                                              14
                                                                                                             DEFENDANTS' MOTION TO DISMISS
                                                                                                               CASE NO. 8:19-CV-00709-AG-ADS
                                            Case 8:19-cv-00709-PSG-ADS Document 43 Filed 11/12/19 Page 26 of 32 Page ID #:827



                                              1   for a loan modification where plaintiffs failed to allege that contract contained an
                                              2   implied duty requiring a modification); Newson v. Countrywide Home Loans, Inc.,
                                              3   2010 WL 4939795, at *4 (N.D. Cal. Nov. 30, 2010) (dismissing breach of implied
                                              4   covenant claim based on a refusal to provide a lower interest rate where plaintiff
                                              5   failed to allege that such an obligation “emanate[d] from an actual contract”).
                                              6         The claim fails for the additional reason that it merely duplicates Bristol’s
                                              7   three other breach of contract claims. Bristol asserts no factual allegations that
                                              8   render the claim different than its contract claims, which all allege Cigna improperly
                                              9   authorized and failed to pay for unspecified services. It is therefore duplicative and
                                             10   must be dismissed. See Svenson, 65 F. Supp. 3d at 725 (dismissing implied covenant
                                             11   claim that was duplicative of breach of contract claim).
MCDERMOTT WILL & EMERY LLP




                                             12                F.     Bristol’s Unfair Competition Claim Fails (COA 7)
                         ATTORNEYS AT LAW
                           LOS ANGELES




                                             13         Finally, Bristol’s Unfair Competition Law (the “UCL”) still fails for the same
                                             14   three independent reasons that plagued its original complaint. First, Bristol, the
                                             15   assignee of Sure Haven, lacks standing to bring the claim. Second, even if Bristol
                                             16   had standing to bring the claim, Bristol fails to allege any unlawful, fraudulent, or
                                             17   unfair conduct necessary for its claim. Finally, Bristol fails to allege an entitlement
                                             18   to any equitable relief.
                                             19                1.     Bristol as an Uninjured Assignee Lacks Standing to Bring a
                                             20                       UCL Claim
                                             21
                                                        To allege a claim under California’s Unfair Competition Law (the “UCL”), a
                                             22
                                                  plaintiff must allege the defendant engaged in an “unlawful, unfair or fraudulent
                                             23
                                                  business act or practice.” Cal. Bus. & Prof. Code § 17200. Additionally, a plaintiff
                                             24
                                                  may only bring a claim if the plaintiff has statutory UCL standing, which requires
                                             25
                                                  that the plaintiff suffered “a loss or deprivation of money or property sufficient to
                                             26
                                                  qualify as injury in fact, i.e., economic injury, and [] show that that economic injury
                                             27
                                                  was the result of, i.e., caused by, the unfair business practice or false advertising that
                                             28
                                                                                               15
                                                                                                             DEFENDANTS' MOTION TO DISMISS
                                                                                                               CASE NO. 8:19-CV-00709-AG-ADS
                                            Case 8:19-cv-00709-PSG-ADS Document 43 Filed 11/12/19 Page 27 of 32 Page ID #:828



                                              1   is the gravamen of the claim.” Kwikset Corp. v. Superior Court, 51 Cal. 4th 310, 322
                                              2   (2011); Cal. Bus. & Prof. Code § 17204.
                                              3          In 2009, the California Supreme Court made clear that UCL claims cannot be
                                              4   assigned. Amalgamated Transit Union, Local 1756, AFL-CIO v. Superior Court, 46
                                              5   Cal. 4th 993, 1002 (2009). The California Supreme Court noted:
                                              6                To allow a noninjured assignee of an unfair competition claim to
                                                               stand in the shoes of the original, injured claimant would confer
                                              7                standing on the assignee in direct violation of the express
                                                               statutory requirement in the unfair competition law, as amended
                                              8                by the voters' enactment of Proposition 64, that a private action
                                                               under that law be brought exclusively by a “person who has
                                              9                suffered injury in fact and has lost money or property as a result
                                                               of the unfair competition.”
                                             10
                                             11         Bristol here is a “noninjured assignee,” and thus its UCL claim must fail. See
MCDERMOTT WILL & EMERY LLP




                                             12   id. Bristol does not allege that it has suffered any independent injuries and instead
                         ATTORNEYS AT LAW
                           LOS ANGELES




                                             13   brings its claims on behalf of Sure Haven. (FAC ¶ 1.) Bristol’s FAC adds no new

                                             14   allegations to contest this fatal flaw.

                                             15                2.     Bristol Fails to Allege Any Unlawful, Fraudulent, or Unfair
                                                                      Conduct
                                             16
                                             17         The Court’s inquiry into this claim need not go further, but even if Bristol
                                             18   could allege standing, Bristol’s UCL claim still remains deficient. Despite adding
                                             19   over 2,000 allegations to its FAC, Bristol still does not allege any unlawful,
                                             20   fraudulent, or unfair conduct.
                                             21         First, Bristol’s FAC still does not allege any underlying statutory violation to
                                             22   support its claim. (See, e.g., FAC ¶¶ 2016-2035.) In the FAC, Bristol now contends
                                             23   that Cigna’s purported failure to pay Sure Haven violated the Mental Health Parity
                                             24   and Addiction Act of 2008 (“MHPAA”), the Affordable Care Act (“ACA”), and
                                             25   section 1371.8 of California Health and Safety Code. (FAC ¶ 2028.) Bristol does
                                             26   not identify a single specific provision of the ACA or the MHPAA that it contends
                                             27   Cigna violated. Consequently, these cannot form the basis of Bristol’s UCL claim.
                                             28
                                                                                             16
                                                                                                           DEFENDANTS' MOTION TO DISMISS
                                                                                                             CASE NO. 8:19-CV-00709-AG-ADS
                                            Case 8:19-cv-00709-PSG-ADS Document 43 Filed 11/12/19 Page 28 of 32 Page ID #:829



                                              1   See GlobeSpan, Inc. v. O’Neill, 151 F. Supp. 2d 1229, 1236 (C.D. Cal. 2001) (“A
                                              2   plaintiff alleging unfair business practices under the unfair competition statutes ‘must
                                              3   state with reasonable particularity the facts supporting the statutory elements of the
                                              4   violation.’”); Bush v. Mondelez Int’l, Inc., 2016 WL 7324990, at *4 (N.D. Cal. Dec.
                                              5   16, 2016) (dismissing UCL claim where plaintiff did not allege with specificity any
                                              6   particular provision of the Food Drug and Cosmetics Act that the defendant
                                              7   purportedly violated). Bristol’s reliance on section 1371.8 of the California Health
                                              8   and Safety Code fares no better. This section prohibits a plan from rescinding or
                                              9   modifying authorization. Bristol does not contend that Cigna rescinded or modified
                                             10   any authorizations (it did not)—Bristol contends it was not paid. Bristol has not
                                             11   alleged any underlying statutory violation.
MCDERMOTT WILL & EMERY LLP




                                             12         Second, Bristol again fails to allege any fraudulent conduct for the reasons set
                         ATTORNEYS AT LAW
                           LOS ANGELES




                                             13   forth in Section III.B.2 above. 5
                                             14         Finally, Bristol, yet again, does not allege any “unfair” conduct, which
                                             15   requires allegations that the “conduct is tethered to an[] underlying constitutional,
                                             16   statutory or regulatory provision, or that it threatens an incipient violation of an
                                             17   antitrust law, or violates the policy or spirit of an antitrust law.” Durell v. Sharp
                                             18   Healthcare, 183 Cal. App. 4th 1350, 1366 (2010). Bristol makes no such allegation
                                             19   here and its unfair competition claim should be dismissed.
                                             20                3.     Bristol Does Not Allege An Appropriate Request for
                                             21                       Equitable Relief
                                             22
                                                        Finally, assuming arguendo that Bristol could overcome these first two fatal
                                             23
                                                  deficiencies, Bristol still does not allege an appropriate request for equitable relief,
                                             24
                                                  nor can it. Under the UCL a plaintiff may only seek equitable relief, e.g., restitution
                                             25
                                                  or injunctive relief. Korea Supply Co., 29 Cal. 4th at 1144. Bristol’s request for
                                             26
                                             27   5
                                                   UCL claims premised on fraud must also be pled with heightened particularity.
                                                  Kearns v. Ford Motor Co., 567 F.3d 1120, 1127 (9th Cir. 2009); Hadley v. Kellogg
                                             28   Sales Co., 243 F. Supp. 3d 1074, 1094 (N.D. Cal. 2017).
                                                                                               17
                                                                                                             DEFENDANTS' MOTION TO DISMISS
                                                                                                               CASE NO. 8:19-CV-00709-AG-ADS
                                            Case 8:19-cv-00709-PSG-ADS Document 43 Filed 11/12/19 Page 29 of 32 Page ID #:830



                                              1   “restitution” seeks “restitutionary damages” and the “disgorgement of illegal profit
                                              2   and/or ill-gotten financial gains.” (FAC ¶ 2029.) Neither of which is recoverable
                                              3   restitution.
                                              4          California law unambiguously precludes the recovery of “nonrestitutionary
                                              5   disgorgement of profits . . . in an individual action under the UCL.” Korea Supply
                                              6   Co., 29 Cal. 4th at 1149, 1152. Recoverable restitution under the UCL is limited to
                                              7   an order compelling a defendant “to return money obtained through an unfair
                                              8   business practice to those persons in interest from whom the property was taken.”
                                              9   Id. Bristol, here, does not seek the return of any money or property it paid to Cigna;
                                             10   it seeks compensation for alleged injuries and nonrestitutionary disgorgement of
                                             11   profits. Bristol’s claim must be dismissed. See Palmer v. Stassinos, 348 F. Supp. 2d
MCDERMOTT WILL & EMERY LLP




                                             12   1070, 1088 (N.D. Cal. 2004), order clarified on reconsideration, 419 F. Supp. 2d
                         ATTORNEYS AT LAW
                           LOS ANGELES




                                             13   1151 (N.D. Cal. 2005) (request for restitution improper and UCL claim dismissed
                                             14   where plaintiff did not allege she paid any money to defendants); Baugh v. CBS, Inc.,
                                             15   828 F. Supp. 745, 757–58 (N.D. Cal. 1993) (request for restitution improper where
                                             16   plaintiff did not allege defendant took any property from plaintiff); See Rhynes v.
                                             17   Stryker Corp. 2011 WL 2149095, at *4 (N.D. Cal. May 31, 2011) (dismissing UCL
                                             18   claim where compensatory damages sought by plaintiffs provided an adequate
                                             19   remedy at law to redress alleged injuries).
                                             20          Bristol’s request for injunctive relief is similarly flawed. To seek injunctive
                                             21   relief under the UCL, a plaintiff “must demonstrate a real or immediate threat of an
                                             22   irreparable injury.” Hangarter v. Provident Life & Acc. Ins. Co., 373 F.3d 998, 1021
                                             23   (9th Cir. 2004); Freeman v. ABC Legal Servs., Inc., 877 F. Supp. 2d 919, 924 (N.D.
                                             24   Cal. 2012). Bristol fails to identify how it will suffer imminent, irreparable injury.
                                             25   Bristol does not allege any ongoing relationship with Cigna, or even allege that it is a
                                             26   treatment provider. Bristol is merely the assignee of the now-bankrupt provider, Sure
                                             27   Haven. (FAC ¶ 1.) Bristol’s request thus fails. See Hangarter, 373 F.3d at 1022
                                             28
                                                                                                18
                                                                                                            DEFENDANTS' MOTION TO DISMISS
                                                                                                              CASE NO. 8:19-CV-00709-AG-ADS
                                            Case 8:19-cv-00709-PSG-ADS Document 43 Filed 11/12/19 Page 30 of 32 Page ID #:831



                                              1   (reversing UCL injunction where plaintiffs had no ongoing relationship with
                                              2   defendant).
                                              3   IV.   BRISTOL’S COMPLAINT SHOULD BE DISMISSED UNDER RULE 12
                                              4         (b) WITH PREJUDICE
                                              5         A court may deny leave to amend if amendment would not cure the
                                              6   deficiencies of the complaint, i.e., amendment would be futile. Johnson v. Buckley,
                                              7   356 F.3d 1067, 1077 (9th Cir. 2004). Here, Bristol has already been given one
                                              8   opportunity to amend its complaint and did not and cannot cure the fundamental
                                              9   deficiencies therein. Cigna respectfully requests that the Court dismiss the
                                             10   Complaint with prejudice. See Novak v. United States, 795 F.3d 1012, 1020 (9th Cir.
                                             11   2015) (holding that futility alone is sufficient to justify dismissal with prejudice).
MCDERMOTT WILL & EMERY LLP




                                             12   V.    THE COURT MAY DISMISS BRISTOL’S FAC UNDER RULE 12(e)
                         ATTORNEYS AT LAW
                           LOS ANGELES




                                             13         AND RULE 8
                                             14         In the alternative, the Court may dismiss Bristol’s FAC under Rule 12(e) and
                                             15   Rule 8. A court may dismiss a complaint under Rule 12(e) “when the complaint is so
                                             16   vague and ambiguous that defendant cannot be reasonably required to frame a
                                             17   responsive pleading.” Destfino v. Kennedy, 2008 WL 4810770, at *2 (E.D. Cal.
                                             18   Nov. 3, 2008), aff'd sub nom. Destfino v. Reiswig, 630 F.3d 952 (9th Cir. 2011).
                                             19   Granting this type of motion is particularly proper when, where as here, a verbose
                                             20   complaint’s causes of action incorporate each and every preceding paragraph,
                                             21   regardless of relevancy. Id.; Kazenercom Too v. Turan Petroleum, Inc., 2009 WL
                                             22   10679984, at *1 (C.D. Cal. June 9, 2009) (“A ‘shotgun’ complaint must be dismissed
                                             23   under Rule 12(e).”).
                                             24         A court may also dismiss a complaint under Rule 8 for a failure to comply with
                                             25   the rule’s requirement that a complaint contain “a short and plain statement of the
                                             26   claim showing that the pleader is entitled to relief.” See Hatch v. Reliance Ins. Co.,
                                             27   758 F.2d 409, 415 (9th Cir. 1985) (affirming dismissal of a complaint under Rule 8,
                                             28   which “including attachments, exceeded 70 pages in length, [and] w[as] confusing
                                                                                              19
                                                                                                             DEFENDANTS' MOTION TO DISMISS
                                                                                                               CASE NO. 8:19-CV-00709-AG-ADS
                                            Case 8:19-cv-00709-PSG-ADS Document 43 Filed 11/12/19 Page 31 of 32 Page ID #:832



                                              1   and conclusory”); McHenry v. Renne, 84 F.3d 1172, 1177-80 (9th Cir. 1996)
                                              2   (affirming dismissal of a 37-page complaint under Rule 8 that was “argumentative,
                                              3   prolix, replete with redundancy, and largely irrelevant”).
                                              4         Here, Bristol’s 369 page and 2,102 paragraph shotgun complaint is nowhere
                                              5   near a “short and plain” statement. Bristol alleges eleven causes of action, including
                                              6   multiple fraud, contract, and statutory causes of action, all based on the same
                                              7   purported wrong—Cigna’s alleged failure to pay Sure Haven for medical services
                                              8   purportedly rendered to Cigna’s members. Despite the fact that the FAC is premised
                                              9   on a single wrong, Bristol alleges over two thousand separate paragraphs, several of
                                             10   which contain extraneous and irrelevant background facts, including generalized
                                             11   allegations regarding the purported payment structure of the entire behavioral health
MCDERMOTT WILL & EMERY LLP




                                             12   industry (FAC ¶¶ 24-31), an explanation and resuscitation of each and every possible
                         ATTORNEYS AT LAW
                           LOS ANGELES




                                             13   medical diagnosis code (id. ¶¶ 43-44), and an explanation of “levels of care” and
                                             14   guidelines issued by the American Society of Addiction Medicine for behavioral
                                             15   health and substance abuse treatment (id. ¶¶ 45-50). Bristol goes on to provide
                                             16   thousands of allegations that purport to recite the diagnosis for every patient and
                                             17   each and every alleged communication between Cigna and Sure Haven, no matter
                                             18   how irrelevant. (Id. ¶¶ 53-1917.) For each patient, Bristol provides multiple
                                             19   paragraphs and pages of allegations that purport to provide each and every
                                             20   unnecessary detail retarding purported verification and authorization
                                             21   communications between Cigna and Sure Haven. (See id.)
                                             22         There is simply no justification for Bristol’s kitchen sink pleading approach.
                                             23   Providing an encyclopedia of alleged verification and authorization communications
                                             24   gains Bristol nothing. Under California law, these verifications and authorizations do
                                             25   not constitute promises to pay. See Pacific Bay Recovery, Inc., 12 Cal. App. 5th at
                                             26   211. If Bristol believes there were promises to pay and Sure Haven was promised a
                                             27   specified amount for specified services, Bristol should clearly and simply allege such
                                             28   contentions in far less paragraphs and far less pages. Given the FAC’s redundancy
                                                                                             20
                                                                                                           DEFENDANTS' MOTION TO DISMISS
                                                                                                             CASE NO. 8:19-CV-00709-AG-ADS
                                            Case 8:19-cv-00709-PSG-ADS Document 43 Filed 11/12/19 Page 32 of 32 Page ID #:833



                                              1   and unnecessary length, Bristol has made it impossible to determine what Bristol
                                              2   actually alleges was promised or conveyed to Sure Haven. Bristol’s FAC should be
                                              3   dismissed on this ground alone.
                                              4            Adding further ambiguity, Bristol “re-alleges and incorporates” each and every
                                              5   factual allegation into every cause of action. (FAC ¶¶ 1918, 1946, 1966, 1979, 1991,
                                              6   2016, 2036, 2047, 2077, 2097.) This type of shotgun complaint “does great
                                              7   disservice to the administration of civil justice” and “must be dismissed under Rule
                                              8   12(e).” Kazenercom Too v. Turan Petroleum, Inc., 2009 WL 10679984, at *1 (C.D.
                                              9   Cal. June 9, 2009) (“A ‘shotgun’ complaint must be dismissed under Rule 12(e).”).
                                             10   Bristol cannot force Cigna and this Court to sift through these allegations and
                                             11   determine which allegations pertain to which claims and at the same time comply
MCDERMOTT WILL & EMERY LLP




                                             12   with its obligations under Rule 8. Destfino v. Kennedy, 2008 WL 4810770, at *3
                         ATTORNEYS AT LAW
                           LOS ANGELES




                                             13   (“‘[S]hotgun pleading’ . . . violates Rule 8's requirement of a ‘short and plain
                                             14   statement’ and interferes with the court's ability to administer justice.”). Bristol’s
                                             15   complaint should be dismissed.
                                             16   VI.      CONCLUSION
                                             17            Based on the foregoing, Cigna respectfully requests that the Court grant this
                                             18   motion and dismiss Bristol’s FAC with prejudice.
                                             19
                                                  Dated: November 12, 2019             MCDERMOTT WILL & EMERY LLP
                                             20
                                             21
                                                                                       By:    /s/ William P. Donovan, Jr.
                                             22                                               WILLIAM P. DONOVAN, JR.
                                                                                              Attorneys for Defendants
                                             23                                               CIGNA HEALTH AND LIFE
                                                                                              INSURANCE COMPANY; CIGNA
                                             24                                               BEHAVIORAL HEALTH, INC.
                                             25
                                                  DM_US 164031668-1.015187.0044
                                             26
                                             27
                                             28
                                                                                               21
                                                                                                             DEFENDANTS' MOTION TO DISMISS
                                                                                                               CASE NO. 8:19-CV-00709-AG-ADS
